Title: Isaac Gomez to Thomas Jefferson, 28 March 1820
From: Gomez, Isaac
To: Jefferson, Thomas


					
						Dr Sir
						
							New York
							March 28, 1820
						
					
					Pardon the liberty I take in addressing you, a Gentn with whome I have not the honour of a personal acquaintance, but Sir knowing the high rank you bear in the Literary World, has induced me to request your polite acceptance of a work I have Just published under the title of “Selections of a Father for the use of his Children,” which have the goodness to give a reading, and Sir shall feel highly gratified to be favd with Your oppinion of the same, and the more so should such oppinion meet my wishes, having formd and published the Work for the porpose of giving support to my amiable family a matter in my mind of the highest importance to me, as a Husband and Parent, therefore Yr recommendation my Dr Sir (should my work merit it) would add greatly to my Interest in this affair
					With wishing prosperity & Life to You  that You may continue to see & receive the blessings of our Dr Country, for which You have done so much
					
						I have the honour to be With due respect Dr Sir Your friend & Very huml servt
						
							Isaac Gomez Junr
						
					
				